Name: Commission Directive 2007/40/EC of 28 June 2007 amending Directive 2001/32/EC recognising protected zones exposed to particular plant health risks in the Community
 Type: Directive
 Subject Matter: natural and applied sciences;  agricultural policy;  environmental policy;  agricultural activity
 Date Published: 2007-06-29

 29.6.2007 EN Official Journal of the European Union L 169/49 COMMISSION DIRECTIVE 2007/40/EC of 28 June 2007 amending Directive 2001/32/EC recognising protected zones exposed to particular plant health risks in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the first subparagraph of Article 2(1)(h) thereof, Having regard to the requests made by the Czech Republic, Denmark, France and Italy, After consulting the Member States concerned, Whereas: (1) By Commission Directive 2001/32/EC (2), certain Member States or certain areas in Member States were recognised as protected zones in respect of certain harmful organisms. (2) Denmark was recognised as a protected zone with respect to Cryphonectria parasitica (Murrill) Barr. Following the results of the relevant surveys carried out in Denmark, Denmark has submitted information showing that an adequate phytosanitary protection of Denmark against Cryphonectria parasitica (Murrill) Barr does not require maintaining the status of Denmark as a protected zone against that organism and requested its protected zone status against Cryphonectria parasitica (Murrill) Barr be withdrawn. Denmark should therefore no longer be recognised as a protected zone in respect of that harmful organism. (3) From information supplied by the Czech Republic, France and Italy, the Czech Republic, the regions of Champagne-Ardenne, Lorraine and Alsace in France and the region of Basilicata in Italy should be recognised as protected zones in respect of Grapevine flavescence dorÃ ©e MLO, because this pathogen is not present there. (4) Directive 2001/32/EC should therefore be amended accordingly. (5) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 2001/32/EC is amended as follows: 1. in point (c)(01) Denmark is deleted. 2. the following point (d)(4) is added: 4. Grapevine flavescence dorÃ ©e MLO Czech Republic (until 31 March 2009), regions of Champagne-Ardenne, Lorraine and Alsace in France (until 31 March 2009), region of Basilicata in Italy (until 31 March 2009) Article 2 Member States shall adopt and publish by 31 October 2007 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and the Directive. They shall apply those provisions from 1 November 2007. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such a reference is to be made. Article 3 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 28 June 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2006/35/EC (OJ L 88, 25.3.2006, p. 9). (2) OJ L 127, 9.5.2001, p. 38. Directive as last amended by Directive 2006/36/EC (OJ L 88, 25.3.2006, p. 13).